   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        1 of 24.
                                                               Page
                                                                 PageID
                                                                    1 of 24
                                                                         #: 176



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

K.E.,                                     :    CIVIL ACTION NO. 1:15-CV-1634
                                          :
                       Plaintiff          :    (Chief Judge Conner)
                                          :
                 v.                       :
                                          :
DOVER AREA SCHOOL                         :
DISTRICT, et al.,                         :
                                          :
                       Defendants         :

                                    MEMORANDUM

        Plaintiff K.E. advances civil rights claims pursuant to 42 U.S.C. § 1983 and

Title IX of the Education Amendments of 1972 (“Title IX”), 20 U.SC. § 1681(a),

against her former school district, intermediate unit, and teacher. K.E. additionally

asserts Pennsylvania state law claims for assault, battery, and intentional inflection

of emotional distress. Before the court are motions for summary judgment filed by

defendants Dover Area School District (“the District”)1 and Lincoln Intermediate

Unit 12 (“Lincoln”).2




        1
            Doc. 61.
        2
            Doc. 64.
     Case:
        Case
           5:18-cv-01969-JRA
              1:15-cv-01634-CCC
                             Doc Document
                                 #: 21-1 Filed:
                                            92 11/26/18
                                                Filed 09/29/17
                                                          2 of 24.
                                                                 Page
                                                                   PageID
                                                                      2 of 24
                                                                           #: 177



I.     Factual Background & Procedural History3

       The factual and procedural predicate of this litigation is well known to the

parties and the court. A truncated version of that history will suffice for purposes of

the instant motions. This matter is a civil rights action concerning allegations that a

male music teacher sexually assaulted a female student, K.E., over the course of

four years, causing her to become pregnant at the age of thirteen. K.E. is no longer

a minor.4 The court refers to K.E. by her initials due to the sensitive nature of the

claims and her status as a minor during the period of the alleged assaults.5

       For purposes of these motions, the court credits K.E.’s testimony that the

sexual abuse took place while K.E. attended school in the District and at Lincoln.6




       3
         Local Rule 56.1 requires that a motion for summary judgment pursuant to
Federal Rule of Civil Procedure 56 be supported “by a separate, short, and concise
statement of the material facts, in numbered paragraphs, as to which the moving
party contends there is no genuine issue to be tried.” LOCAL RULE OF COURT 56.1.
A party opposing a motion for summary judgment must file a separate statement
of material facts, responding to the numbered paragraphs set forth in the moving
party’s statement and identifying genuine issues to be tried. Id. Unless otherwise
noted, the factual background herein derives from the parties’ Rule 56.1 statements
of material facts. See Docs. 63, 65, 70, 72, 85, 87. To the extent the parties’
statements are undisputed or supported by uncontroverted record evidence, the
court cites directly to the statements of material facts. K.E. filed enumerated
responses to the District’s and Lincoln’s statements, see Docs. 70, 72, but included
66 additional paragraphs styled as “Plaintiff’s Statement of Additional Facts” in
each response. Neither Federal Rule of Civil Procedure 56 nor Local Rule 56.1
authorizes these filings, and K.E. did not request leave of court to file them. The
District also runs afoul of Local Rule 56.1 by merely summarizing the depositions
in this case. See Doc. 63. Notwithstanding these deficiencies, the court has
thoroughly reviewed the parties’ statements and has independently considered
the entire record.
       4
         Doc. 65 ¶ 1; Doc. 72 ¶ 1.
       5
         See Doc. 65 ¶ 6; Doc. 72 ¶ 6; see also LOCAL RULE OF COURT 5.2(d)(2).
       6
         See, e.g., Doc. 63 ¶ 192; Doc. 65 ¶ 8.
                                              2
    Case:
       Case
          5:18-cv-01969-JRA
             1:15-cv-01634-CCC
                            Doc Document
                                #: 21-1 Filed:
                                           92 11/26/18
                                               Filed 09/29/17
                                                         3 of 24.
                                                                Page
                                                                  PageID
                                                                     3 of 24
                                                                          #: 178



The District denies contemporaneous knowledge of the assaults. Lincoln contends

that its actions after learning of the assaults were adequate under the law.

       K.E. reported to school staff on two separate occasions that defendant

Matthew Puterbaugh (“Puterbaugh”), a music teacher in the District, sexually

abused her.7 K.E. made the first report during the 2002-2003 school year when she

was in eighth grade at the District’s intermediate school.8 She informed two

teachers, Maria Ann Kann (“Kann”) and Barbara Ann Caroline Della-Croce

Eshenour (“Eshenour”), that Puterbaugh had kissed and touched her.9 These

teachers referred K.E. to a guidance counselor, Johanna Ruth Humphreys

(“Humphreys”).10 Both Eshenour and Kann felt that they had a duty to report

allegations of abuse to Humphreys, despite their lack of knowledge concerning a

policy on handling reports of abuse.11

       Humphreys’ account of K.E.’s visit to her office conflicts with K.E.’s

description of what transpired. Humphreys testified that she met with K.E.


       7
         Doc. 63 ¶¶ 55, 78, 102-08, 127-29, 171-79; Doc. 65 ¶¶ 3, 20-27; Doc. 70 ¶¶ 55, 78,
102-08, 127-29, 171-79; Doc. 72 ¶¶ 3, 20-27; Doc. 84, K.E. Dep. 7:9-9:15, 28:14-29:21,
May 2, 2016 (“K.E. Dep.”).
       8
         Doc. 63 ¶¶ 53-55, 71, 78, 171; Doc. 70 ¶¶ 53-55, 71, 78, 171; K.E. Dep. 7:9-8:1.
       9
         Doc. 63 ¶¶ 55, 78, 171; Doc. 70 ¶¶ 55, 78, 171; Doc. 77, Kann Dep. 14:17-17:9,
June 15, 2016 (“Kann Dep.”); Doc. 78, Eshenour Dep. 30:20-31:14, 44:2-23, July 14,
2016 (“Eshenour Dep.”); K.E. Dep. 7:9-8:22.
       10
          Doc. 63 ¶¶ 59, 80, 172-73; Doc. 70 ¶¶ 59, 80, 172-73. The parties also refer to
Humphreys by her married surname, Pass. See Doc. 76, Humphreys Dep. 5:12-6:2,
Sept. 30, 2016 (“Humphreys Dep.”).
       11
          Doc. 63 ¶¶ 58, 81-83; Doc. 70 ¶¶ 58, 81-83; Eshenour Dep. 48:6-9; Kann Dep.
19:4-17. The court notes that the District had a formal written policy concerning
child abuse allegations at the time of K.E.’s report. Doc. 70-1 at 67-82. Kann and
Eshenour testified that they were unaware of the existence of such a policy.
Eshenour Dep. 16:19-17:9, 50:15-19; Kann Dep. 19:15-22.

                                             3
    Case:
       Case
          5:18-cv-01969-JRA
             1:15-cv-01634-CCC
                            Doc Document
                                #: 21-1 Filed:
                                           92 11/26/18
                                               Filed 09/29/17
                                                         4 of 24.
                                                                Page
                                                                  PageID
                                                                     4 of 24
                                                                          #: 179



following Eshenour and Kann’s report, but that K.E. did not tell Humphreys

anything about Puterbaugh’s inappropriate conduct.12 Humphreys also testified

that notwithstanding K.E.’s supposed refusal to speak with her, she reported the

allegations to the school principal, Ken Walter.13 Per contra, K.E. testified that she

provided Humphreys with the same information about Puterbaugh’s abusive

conduct that she had reported to Eshenour and Kann.14 K.E. also testified that

Humphreys responded that these allegations were serious, that Puterbaugh was a

“nice guy,” and that he could be terminated from his job.15 According to K.E.,

Humphreys warned her that no one would believe her and discouraged K.E. from

pursuing a report.16

      K.E. again reported abuse by Puterbaugh during November 2004 when she

was in tenth grade and assigned to Lincoln’s emotional support classroom within

the District’s high school.17 K.E. approached her teacher, Grace Wesley (“Wesley”),

and conveyed that K.E. had a “relationship” with Puterbaugh.18 Wesley took K.E.




      12
          Doc. 63 ¶¶ 33-34, 42-43.
      13
          Doc. 63 ¶ 44.
       14
          Id. ¶ 173; Doc. 70 ¶ 173.
       15
          Doc. 63 ¶ 174; Doc. 70 ¶ 174; K.E. Dep. 13:22-14:12.
       16
          Doc. 63 ¶ 175; Doc. 70 ¶ 175; K.E. Dep. 14:13-15:5, 15:22-16:3, 74:6-77:20. The
District suggests that K.E. “changed her story” concerning her interaction with
Humphreys, claiming that “K.E. . . . later admitted that [Humphreys] did not tell
her that no one would believe her.” Doc. 63 ¶ 175. This assertion finds no support
in the record. Indeed, K.E.’s deposition testimony flatly contradicts this assertion.
K.E. Dep. 13:8-16:3, 76:7-77:20.
       17
          Doc. 65 ¶¶ 4-5, 10, 20; Doc. 72 ¶¶ 4-5, 10, 20; K.E. Dep. 28:14-23; see Doc. 81.
       18
          Doc. 63 ¶ 177; Doc. 70 ¶ 177; Doc. 81 at 4; see also Doc. 65 ¶ 20; Doc. 72 ¶ 20;
K.E. Dep. 28:14-29:5.
                                              4
    Case:
       Case
          5:18-cv-01969-JRA
             1:15-cv-01634-CCC
                            Doc Document
                                #: 21-1 Filed:
                                           92 11/26/18
                                               Filed 09/29/17
                                                         5 of 24.
                                                                Page
                                                                  PageID
                                                                     5 of 24
                                                                          #: 180



to see a guidance counselor, Lisa St. Clair (“St. Clair”).19 K.E. told St. Clair that

Puterbaugh had abused her during private music lessons.20 K.E. also told St. Clair

that she would deny her report if it would result in Puterbaugh losing his job.21 St.

Clair informed the principal of Dover High School of the report and called K.E.’s

mother.22 K.E.’s mother testified that neither the District’s nor Lincoln’s staff

contacted her.23

      After meeting with St. Clair, K.E. returned to Wesley’s classroom.24 She

commented to Wesley that she was “going to hate her” and that K.E. “didn’t want

[Puterbaugh] to lose his job.”25 These statements concerned Wesley, who then

contacted Lincoln’s Assistant Director, Lynne Spangler (“Spangler”).26 Spangler

instructed Wesley to document her concerns and send them to Spangler directly.27

Wesley’s subsequent fax to Spangler states, in pertinent part:

             Tuesday, 11/2/04

             [K.E.] was upset. She called him (Mr. Puterbaugh) and
             told him that she had told officials about their
             relationship. She asked him what he thought. She said
             his response was: “I think I better look for a new job.”


      19
          Doc. 63 ¶ 105; Doc. 65 ¶¶ 22-23; Doc. 70 ¶ 105; Doc. 72 ¶¶ 22-23. The parties
also refer to St. Clair by her maiden surname, DiSanto. See Doc. 80, St. Clair Dep.
5:7-13, Sept. 30, 2016 (“St. Clair Dep.”). K.E. does not recall speaking with St. Clair.
K.E. Dep. 141:19-142:7.
       20
          Doc. 63 ¶¶ 126-28; Doc. 65 ¶¶ 24-26; Doc. 70 ¶¶ 126-28; Doc. 72 ¶¶ 24-26.
       21
          Doc. 63 ¶ 129; Doc. 65 ¶ 27; Doc. 70 ¶ 129; Doc. 72 ¶ 27.
       22
          Doc. 63 ¶¶ 131-32; Doc. 65 ¶¶ 28-29; Doc. 70 ¶¶ 131-32; Doc. 72 ¶¶ 28-29; St.
Clair Dep. 15:10-12.
       23
          Doc. 83, S.E. Dep. 119:23-120:19, July 14, 2016.
       24
          Doc. 63 ¶ 107; Doc. 65 ¶ 30; Doc. 70 ¶ 107; Doc. 72 ¶ 30.
       25
          Doc. 63 ¶ 107; Doc. 65 ¶ 30; Doc. 70 ¶ 107; Doc. 72 ¶ 30.
       26
          Doc. 63 ¶ 112; Doc. 65 ¶¶ 31-32; Doc. 70 ¶ 112; Doc. 72 ¶¶ 31-32.
       27
          Doc. 63 ¶ 113; Doc. 65 ¶ 33; Doc. 70 ¶ 113; Doc. 72 ¶ 33.
                                             5
    Case:
       Case
          5:18-cv-01969-JRA
             1:15-cv-01634-CCC
                            Doc Document
                                #: 21-1 Filed:
                                           92 11/26/18
                                               Filed 09/29/17
                                                         6 of 24.
                                                                Page
                                                                  PageID
                                                                     6 of 24
                                                                          #: 181



              She was contemplating lying about what happened—
              saying nothing happened—because she didn’t want him
              to leave.

              I counselled her “to tell the truth,” no matter how painful.

              Wednesday, 11/3/04

              [K.E.] went to see Ms. [St. Clair] first period. When she
              came to 3rd period, she asked me if I would hate her if she
              told me something. I assured her that I wouldn’t. She
              continued on and said that she told Mr. Miller, the
              assistant principal, that she lied about the relationship. I
              said, “Did you?” She said, “No, I don’t want him to have
              to leave.”28

Spangler forwarded this statement to Dr. Richard Nilsen (“Nilsen”), the District’s

superintendent.29 Spangler also reported this information to Child and Youth

Services.30

      There is no evidence that Child and Youth Services or Nilsen investigated

K.E.’s report.31 Law enforcement did not learn of Puterbaugh’s conduct until April,

2013.32 Following additional complaints against Puterbaugh and an ensuing

criminal investigation, Puterbaugh pled guilty to involuntary deviate sexual

intercourse arising from his abuse of K.E on June 30, 2015.33




      28
          Doc. 81 at 4-5. K.E. does not recall speaking with Assistant Principal Shane
Miller. K.E. Dep. 142:8-144:6.
       29
          Doc. 65 ¶ 36; Doc. 72 ¶ 36; see Doc. 81 at 2; see also Spangler Dep. 53:8-54:22.
Partial transcripts of Spangler’s deposition are filed by the parties at numerous,
separate docket entries. Unless otherwise noted, the court will cite to this
deposition passim as “Spangler Dep.” without docket entry citations.
       30
          Doc. 65 ¶ 37; Doc. 72 ¶ 37.
       31
          See Doc. 63 ¶¶ 114, 138-39; Doc. 65 ¶ 38; Doc. 70 ¶¶ 114, 138-39; Doc. 72 ¶¶ 37-
38.
       32
          Doc. 44 ¶ 26; Doc. 45 ¶ 26.
       33
          Doc. 44 ¶¶ 27-33; Doc. 45 ¶¶ 27-33; Doc. 46 ¶¶ 32-33.
                                             6
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        7 of 24.
                                                               Page
                                                                 PageID
                                                                    7 of 24
                                                                         #: 182



      K.E. commenced this action against the District, Lincoln, Nilsen, and

Puterbaugh on August 24, 2015,34 subsequently filing an amended complaint35 on

August 26, 2015. The District, Lincoln, and Nilsen filed motions to dismiss36 and the

court dismissed several of K.E.’s claims and dismissed Nielsen as a defendant.37

K.E. filed a second amended complaint38 on June 7, 2016. Therein, K.E. asserts the

following claims: first, that certain policies, customs, and practices maintained by

the District and Lincoln violated her Fourteenth Amendment rights to security of

person, due process, and equal protection pursuant to 42 U.S.C. § 1983 (Count I);

second, that the District and Lincoln violated her Fourteenth Amendment right to

due process by affirmatively placing her in a position of danger (Count II); and

third, that the District and Lincoln discriminated against her on the basis of gender

in violation of Title IX (Count III).39 She also reasserts her constitutional claims

under Section 1983 and state law claims for assault, battery, and intentional

infliction of emotional distress against Puterbaugh (Counts IV-VI).40 Lincoln and

the District now move for summary judgment on Counts I through III of the second

amended complaint.41 The motions are fully briefed and ripe for disposition.




      34
         Doc. 1.
      35
         Doc. 4.
      36
         Docs. 21, 22.
      37
         Docs. 39, 40.
      38
         Doc. 44.
      39
         Id. ¶¶ 37-50.
      40
         Id. ¶¶ 51-59.
      41
         Docs. 61, 64.
                                           7
       Case:
          Case
             5:18-cv-01969-JRA
                1:15-cv-01634-CCC
                               Doc Document
                                   #: 21-1 Filed:
                                              92 11/26/18
                                                  Filed 09/29/17
                                                            8 of 24.
                                                                   Page
                                                                     PageID
                                                                        8 of 24
                                                                             #: 183



II.      Legal Standard

         Through summary adjudication, the court may dispose of those claims that

do not present a “genuine dispute as to any material fact” and for which a jury trial

would be an empty and unnecessary formality.42 The burden of proof tasks the non-

moving party to come forth with “affirmative evidence, beyond the allegations of

the pleadings,” in support of its right to relief.43 This evidence must be adequate, as

a matter of law, to sustain a judgment in favor of the non-moving party on the

claims.44 Only if this threshold is met may the cause of action proceed.45

III.     Discussion

         A.     Statute of Limitations

         As a threshold matter, defendants collectively argue that Pennsylvania’s

two-year statute of limitations for personal injury actions bars K.E.’s claims in the

instant matter.46 K.E. remonstrates that Pennsylvania law tolls the statute of

limitations for actions arising from childhood sexual abuse for twelve years after the

minor reaches the age of eighteen.47 K.E. was 26 when she commenced the instant

action.48




         42
          FED. R. CIV. P. 56(a).
         43
          Pappas v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004); see also
Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).
       44
          Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-57 (1986); Matsushita
Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587-89 (1986).
       45
          See Pappas, 331 F. Supp. 2d at 315.
       46
          Doc. 62 at 3; Doc. 66 at 4; see 42 PA. STAT. & CONS. STAT. ANN. § 5524(7).
       47
          Doc. 71 at 3; Doc. 73 at 3; see 42 PA. STAT. & CONS. STAT. ANN. § 5533(b)(2).
       48
          K.E. Dep. 5:8-14; see Doc. 1.
                                              8
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        9 of 24.
                                                               Page
                                                                 PageID
                                                                    9 of 24
                                                                         #: 184



      The Pennsylvania infancy tolling statute provides:

                    (i) If an individual entitled to bring a civil action
                    arising from childhood sexual abuse is under 18
                    years of age at the time the cause of action accrues,
                    the individual shall have a period of 12 years after
                    attaining 18 years of age in which to commence an
                    action for damages regardless of whether the
                    individual files a criminal complaint regarding the
                    childhood sexual abuse.

                    (ii) For the purposes of this paragraph, the term
                    “childhood sexual abuse” shall include . . . sexual
                    activities between a minor and an adult, provided
                    that the individual bringing the civil action
                    engaged in such activities as a result of forcible
                    compulsion or by threat of forcible compulsion
                    which would prevent resistance by a person of
                    reasonable resolution[.]49

Defendants posit that the phrases “forcible compulsion” and “arising from

childhood sexual abuse” indicate that tolling applies only to claims against the

individuals who perpetrate abuse, not third parties who facilitate or fail to

intervene.50

      We reject defendants’ argument. Section 5533 does not place a specific

limitation on the type of defendant against whom the tolling provision applies. 51 We

find Viney v. Jenkintown School District, 51 F. Supp. 3d 553 (E.D. Pa. 2014), to be

instructive. In Viney, a former student brought constitutional claims against a

school district based on its failure to investigate abuse she suffered while a minor.52




      49
         42 PA. STAT. & CONS. STAT. ANN. § 5533(b)(2)(i)-(ii).
      50
         Doc. 62 at 4-8; Doc. 66 at 6-8.
      51
         See 42 PA. STAT. & CONS. STAT. ANN. § 5533(b)(2)(i)-(ii).
      52
         Viney, 51 F. Supp. 3d at 554.
                                         9
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        10 of 24.
                                                               Page
                                                                  PageID
                                                                    10 of 24
                                                                          #: 185



The perpetrator was an employee of the school district.53 The school district raised

the same defense the District submits herein, to wit: that the two-year statute of

limitations bars plaintiff’s claims because the infancy tolling statute does not apply

to third party defendants.54 The court rejected this defense, stating that the key

language in the infancy tolling statute describing claims that are tolled—“a civil

action arising from childhood sexual abuse”—merely identifies that a causal

connection must exist between the civil action and the childhood sexual abuse.55

      We agree with our sister court’s ratio decidendi. There is an obvious casual

connection between the abuse K.E. suffered and her charges against the District

and Lincoln sub judice, qualifying her claims as “arising from childhood sexual

abuse.”56 K.E. filed suit prior to her thirtieth birthday.57 Therefore, her claims are

timely under Pennsylvania law.

      B.     Merits

      The District and Lincoln seek judgment on three of K.E.’s claims, namely:

Count I, a Fourteenth Amendment municipal liability claim under Monell v.

Department of Social Services, 436 U.S. 658 (1978), pursuant to Section 1983; Count

II, a Fourteenth Amendment claim under the state-created danger doctrine

pursuant to Section 1983; and Count III, a Title IX claim. The court will address

these claims seriatim.


      53
         Id.
      54
         See id. at 554-55.
      55
         Id. at 555-56.
      56
         See 42 PA. STAT. & CONS. STAT. ANN. § 5533(b)(2)(ii); see also Viney, 51 F.
Supp. 3d at 556.
      57
         K.E. Dep. 5:8-14; see Doc. 1.
                                         10
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        11 of 24.
                                                               Page
                                                                  PageID
                                                                    11 of 24
                                                                          #: 186



             1.     Section 1983 Claims

      Section 1983 of Title 42 of the United States Code provides a cause of action

to redress violations of federal law committed by state officials.58 Section 1983 is not

a source of substantive rights, but merely a method for vindicating those rights

otherwise protected by federal law.59 To establish a claim under Section 1983,

plaintiff must show a deprivation of a “right secured by the Constitution and the

laws of the United States . . . by a person acting under color of state law.”60 There is

no dispute that the moving defendants are state actors within the purview of

Section 1983.

                    a.     Monell Policy or Custom Theory

      Municipalities and other local government entities may not be held liable in a

Section 1983 suit for conduct of their employees under a theory of respondeat

superior or vicarious liability.61 Municipal liability only arises when a government

causes an employee to violate another’s constitutional rights by an official custom

or policy.62 To establish liability under Monell, a plaintiff must identify the




      58
          See 42 U.S.C. § 1983.
      59
          Gonzaga Univ. v. Doe, 536 U.S. 273, 284-85 (2002); Kneipp v. Tedder, 95
F.3d 1199, 1204 (3d Cir. 1996).
       60
          Kneipp, 95 F.3d at 1204 (quoting Mark v. Borough of Hatboro, 51 F.3d 1137,
1141 (3d Cir. 1995)).
       61
          Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 403 (1997) (citing
Monell, 436 U.S. at 692); see also Colburn v. Upper Darby Twp., 946 F.2d 1017, 1027
(3d Cir. 1991).
       62
          Monell, 436 U.S. at 690-94; see also Montgomery v. De Simone, 159 F.3d
120, 126 (3d Cir. 1998).
                                            11
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        12 of 24.
                                                               Page
                                                                  PageID
                                                                    12 of 24
                                                                          #: 187



challenged policy or custom, attribute it to the public entity itself, and show a causal

link between the execution of the policy or custom and the injury suffered. 63

       A policy exists “when a decisionmaker possess[ing] final authority to

establish . . . [public] policy with respect to the action issues an official

proclamation, policy or edict.”64 A custom is “an act ‘that has not been formally

approved by an appropriate decisionmaker,’ but that is ‘so widespread as to have

the force of law.’”65 A plaintiff may also establish a policy or custom when a

policymaker has failed to take affirmative action despite an obvious need to correct

the “inadequacy of existing practice which is so likely to result in the violation of

constitutional rights” that inaction exhibits deliberate indifference to the need.66

       The latter theory is relevant sub judice. K.E. asserted various Monell claims

in her first amended complaint, which the court categorized as failure-to-train and

failure-to-act theories of liability at the motion to dismiss stage.67 K.E. reasserts the

same claims in her second amended complaint.68 Specifically, K.E. contends that

the District and Lincoln were deliberately indifferent to the need, first, to train




       63
          See Natale v. Camden Cty. Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003).
       64
          Id. at 584 (quoting Kneipp, 95 F.3d at 1212).
       65
          Id. (quoting Bryan Cty., 520 U.S. at 404).
       66
          Id. (quoting Bryan Cty., 520 U.S. at 417-18).
       67
          Doc. 39 at 12.
       68
          Doc. 44 ¶¶ 37-41. Defendants also argue against negligent retention and
failure to discipline theories, as well as an equal protection claim. Doc. 62 at 15 n.7,
16; Doc. 66 at 13-14. K.E. does not posit negligent retention and failure to discipline
theories in her second amended complaint, nor does she plead a traditional equal
protection claim. Doc. 44 ¶¶ 37-41, 45-50.
                                             12
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        13 of 24.
                                                               Page
                                                                  PageID
                                                                    13 of 24
                                                                          #: 188



employees to detect and report sexual abuse, and second, to respond to reports of

abuse.69

      A government entity exhibits deliberate indifference when it “disregard[s] a

known or obvious consequence of [its] . . . action.”70 Failure to train amounts to

deliberate indifference when it causes a pattern of cognate constitutional

violations.71 Under exceptional factual circumstances, a single incident which is the

“obvious consequence of failing to provide” training may also serve to demonstrate

deliberate indifference.72 Alleged training deficiencies must closely relate to the

constitutional injury.73 The failure-to-act theory of liability is also governed by the

foregoing principles.74

      In cases involving student sexual assault, a school district’s failure to train its

employees to detect or report signs of abuse may constitute deliberate indifference

if the plaintiff establishes a pattern of causally-connected employee violations.75

Similarly, a school district’s inaction subsequent to one or more reports of sexual




      69
          Id. ¶¶ 39-40.
      70
          Connick v. Thompson, 563 U.S. 51, 61 (2011); see Vargas v. City of Phila.,
783 F.3d 962, 974 (3d Cir. 2015).
       71
          See Connick, 563 U.S. at 62; Kelly v. Borough of Carlisle, 622 F.3d 248, 265
(3d Cir. 2010).
       72
          Connick, 563 U.S. at 63; see Kelly, 622 F.3d at 265-66.
       73
          City of Canton v. Harris, 489 U.S. 378, 391 (1989); Beck v. City of Pittsburgh,
89 F.3d 966, 971-72 (3d Cir. 1996).
       74
          See Berg v. Cty. of Allegheny, 219 F.3d 261, 276 (3d Cir. 2000); M.S. ex rel.
Hall v. Susquehanna Twp. Sch. Dist., 43 F. Supp. 3d 412, 424-25 (M.D. Pa. 2014).
       75
          See Kline ex rel. Arndt v. Mansfield, 255 F. App’x 624, 629-30 (3d Cir. 2007)
(nonprecedential); Douglas v. Brookville Area Sch. Dist., 836 F. Supp. 2d 329, 364
(W.D. Pa. 2011).
                                            13
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        14 of 24.
                                                               Page
                                                                  PageID
                                                                    14 of 24
                                                                          #: 189



abuse conveyed directly to school officials may also manifest deliberate

indifference.76

                           i.     The District

      A reasonable jury could conclude that the District was deliberately

indifferent when handling K.E.’s reports of abuse. K.E. submits several instances

when school officials were made aware of inappropriate touching and abuse

allegations against Puterbaugh. In late 2000, a female student complained that

Puterbaugh made her and other female students uncomfortable by engaging in

conduct such as “rubbing their legs, rubbing their backs,” and “blocking

departure.”77 The District investigated and sent Puterbaugh a letter, indicating that

the matter was “resolved.”78 Then, twice between 2002 and 2004, K.E. reported

abuse to Humphreys and Wesley; both ultimately informed school officials of K.E.’s

statements concerning Puterbaugh’s abuse.79

      Record evidence also indicates that the District failed to train teachers

regarding how to handle sexual abuse allegations.80 It is undisputed that, upon

learning of K.E.’s initial allegations, the District did not formally investigate

Puterbaugh.81 K.E. presents affirmative evidence that District policymakers were


      76
           See Kline, 255 F. App’x at 628 (quoting Black by Black v. Indiana Area Sch.
Dist., 985 F.2d 707, 712-13 (3d Cir. 1993)); Stoneking v. Bradford Area Sch. Dist., 882
F.2d 720, 725 (3d Cir. 1989); e.g., Doe v. Boyertown Area Sch. Dist., 10 F. Supp. 3d
637, 650-51 (E.D. Pa. 2014); C.M. v. Se. Delco Sch. Dist., 828 F. Supp. 1179, 1184 (E.D.
Pa. 1993).
        77
           Doc. 70-1 at 60.
        78
           Id. at 65.
        79
           See Doc. 81; Humphreys Dep. 25:20-25:25; K.E. Dep. 7:9-16:3, 28:14-29:21.
        80
           Eshenour Dep. 16:6-17:9, 48:6-9; Kann Dep. 10:16-11:15, 19:4-17.
        81
           See, e.g., K.E. Dep. 24:6-24:25; St. Clair Dep. 36:6-37:1.
                                              14
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        15 of 24.
                                                               Page
                                                                  PageID
                                                                    15 of 24
                                                                          #: 190



aware of multiple student reports concerning Puterbaugh’s abusive conduct. These

multiple reports were more than sufficient to put the District on notice of its need to

take action and train its employees to protect K.E. and others.

      The District offers a divergent account. The District maintains that

policymakers were unaware of any “credible” reports of abuse against Puterbaugh,

discrediting both the 2000 investigation into Puterbaugh as well as K.E.’s reports.82

The District further avers that it had an appropriate policy for investigating sexual

abuse and that District staff followed this policy.83

      Notwithstanding its litigation self-assessment, the District cannot ignore

testimony from its own employees—Humphreys, Eshenour, Kann, and Spangler.

K.E. reported abuse to Humphreys, Eshenour, and Kann, and her report to Wesley

reached Spangler. Humphreys testified that she informed the school principal, a

policymaker, of K.E.’s allegations.84 Kann and Eshenour testified that they were

never aware of an official District policy on reporting child abuse, nor did they

receive training anent child abuse investigations.85 Spangler faxed K.E.’s

allegations to the District’s superintendent, Nilsen, another policymaker.86 This

evidence flatly contradicts the District’s narrative.




      82
           Doc. 62 at 12-14. The court notes with interest that despite the District’s
remonstrations that K.E. was not a “credible” reporter of abuse, the District
nonetheless deemed her credible enough to ask Puterbaugh to stay away from K.E.
Id. at 24.
        83
           Id. at 13.
        84
           Humphreys Dep. 25:22-25.
        85
           Eshenour Dep. 16:6-17:9, 48:6-9; Kann Dep. 11:2-15, 19:4-17.
        86
           Doc. 81 at 2.
                                            15
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        16 of 24.
                                                               Page
                                                                  PageID
                                                                    16 of 24
                                                                          #: 191



      Moreover, K.E. testified that Humphreys pressured her to recant her report.87

The District predicates its defense on a blatantly inaccurate characterization of

K.E.’s testimony. The District baldly asserts that K.E. “changed her story” during

her deposition testimony and “admitted” that Humphreys “did not tell her that no

one was going to believe her.”88 K.E. testified in pertinent part:

             Q.    Okay. I just want to make sure I understand.
             During your conversation with [Humphreys], she never
             said, because you’ve lied before about where you’ve been
             while you skipped class, no one is going to believe you
             about the allegations you’re making about Mr.
             Puterbaugh?

             A.   Not in those direct words.
             Q.   Okay. Then tell me what the direct words were that
             [Humphreys] said to you that made you believe that no
             one would believe you about Mr. Puterbaugh.

             A.    She had told me—and I don’t know word for word
             [because] it’s been a while. But I do remember she had
             told me that these are very serious allegations and
             because I had made—I—that I got in a lot of trouble a
             lot in school that it’s going to be hard for people to
             believe me.89

It is simply erroneous to suggest that this testimony reflects that there is “no

evidence that Dover officials ever pressured K.E. to recant her allegations.”90 K.E.’s




      87
         K.E. Dep. 14:13-15:5, 15:22-16:3, 74:6-77:20.
      88
         Doc. 63 ¶ 175; see Doc. 62 at 12-15, 19 n.8.
      89
         K.E. Dep. 76:17-77:17 (emphasis added).
      90
         Doc. 62 at 13 n.4.
                                            16
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        17 of 24.
                                                               Page
                                                                  PageID
                                                                    17 of 24
                                                                          #: 192



testimony that Humphreys convinced her that no one would believe her further

supports her failure-to-train and failure-to-act theories of liability.91

       Multiple disputes of material fact exist, despite the District’s asseverations to

the contrary. K.E.’s testimony alone precludes Rule 56 judgment for the District.

K.E.’s Section 1983 claims based on Monell liability are for a jury, not the court, to

decide.92

                            ii.    Lincoln

       The record evidence as pertains to Lincoln’s conduct compels a different

result. None of the staff at Lincoln convinced K.E. to recant her allegations against

Puterbaugh.93 To the contrary, staff members seriously considered her allegations,

called her mother, and reported their observations to both Child and Youth

Services and the District.94

       K.E. rejoins that Lincoln did not follow up with the District and did not

initiate a formal investigation into Puterbaugh.95 K.E. also maintains that Lincoln’s

sexual abuse reporting policy during the relevant time period was out of compliance

with Pennsylvania law.96 K.E. contends that these circumstances give rise to a




       91
          K.E. and the District dispute whether K.E.’s interaction with Humphreys
alone could give rise to a single-incident deliberate indifference Monell claim. Doc.
62 at 15-16; Doc. 71 at 12-13. As K.E. demonstrates that her claim is based on at
least two, if not three, incidents, the court declines to comment on the sufficiency of
K.E.’s first report for a single-incident claim.
       92
          See Stoneking, 882 F.2d at 725.
       93
          See K.E. Dep. 28:14-29:21, 140:4-144:23.
       94
          Doc. 81; St. Clair Dep. 31:3-32:25; Spangler Dep. 53:8-24.
       95
          Doc. 73 at 6-8.
       96
          Id.
                                             17
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        18 of 24.
                                                               Page
                                                                  PageID
                                                                    18 of 24
                                                                          #: 193



single-incident Monell claim.97 But Lincoln acted affirmatively to protect K.E. by

reporting the abuse to the District.98 Its policy was not so inadequate as to “likely []

result in the violation of constitutional rights.”99 K.E. also has not demonstrated

that Lincoln engaged in a pattern of inaction anent student reports of abuse.100

Even taking K.E.’s testimony as true, her evidence is insufficient to withstand

Lincoln’s Rule 56 challenge. The court will therefore grant summary judgment to

Lincoln on Count I.

                    b.     State-Created Danger Theory

      When the affirmative exercise of state authority either causes injury to a

citizen or leaves a citizen more vulnerable to injury at the hands of a third party, the

government contravenes the substantive due process protections of the Fourteenth

Amendment.101 This principle of liability is commonly referred to as the “state-

created danger” theory.102 In order to establish a state-created danger claim, a

plaintiff must prove:

             (1) that the harm ultimately caused to the plaintiff was
             foreseeable and fairly direct; (2) the state actor acted in
             willful disregard for the plaintiff’s safety; (3) there was
             some relationship between the state and the plaintiff; and
             (4) the state actor used his authority to create an
             opportunity for danger that otherwise would not have
             existed.103

      97
         Id. at 9-10.
      98
         See Doc. 81.
      99
         Natale, 318 F.3d at 584.
      100
          See Kline, 255 F. App’x at 629-30.
      101
          See Bright v. Westmoreland Cty., 443 F.3d 276, 281 (3d Cir. 2006) (quoting
Schieber v. City of Phila., 320 F.3d 409, 416 (3d Cir. 2003)).
      102
          See id.
      103
          Rivas v. City of Passaic, 365 F.3d 181, 194 (3d Cir. 2004) (citing Kneipp, 95
F.3d at 1208).
                                            18
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        19 of 24.
                                                               Page
                                                                  PageID
                                                                    19 of 24
                                                                          #: 194




An action undertaken with “willful disregard” for the safety of a student is one that

shocks the conscience.104 With respect to the fourth element, liability is “predicated

upon the state’s affirmative acts which work to [a plaintiff’s] detriment in terms of

exposure to danger.”105 This element is not satisfied unless a plaintiff proves “but

for” causation.106

                           i.     The District

       The District submits, as it did at the Rule 12(b)(6) stage, that K.E. has not

specified any affirmative action by the District which would have caused K.E. to be

more vulnerable than she otherwise would have been.107 The District also argues

that K.E’s harm was unforeseeable and that the District did not willfully disregard

K.E.’s safety in a manner that shocks the conscience.108

       The court notes that these arguments are grounded in the same inaccurate

interpretation of K.E.’s testimony discussed supra. K.E. avers that the District

engaged in an affirmative act—dissuading her from pursuing her report of abuse—

that increased her risk of harm.109 We noted in our previous opinion that this

alleged conduct augmented K.E.’s vulnerability to further harm from Puterbaugh.110

Assuming arguendo that K.E.’s testimony is true, depriving K.E. of recourse by

discouraging reporting demonstrates the District’s willful disregard for K.E.’s

       104
          Sanford v. Stiles, 456 F.3d 298, 304 (3d Cir. 2006).
       105
          Bright, 443 F.3d at 282 n.6 (quoting D.R. by L.R v. Middle Bucks Area
Vocational Tech. Sch., 972 F.2d 1364, 1374 (3d Cir. 1992)) (emphasis added).
      106
          Kaucher v. Cty. of Bucks, 455 F.3d 418, 433 (3d Cir. 2006).
      107
          Doc. 62 at 19.
      108
          Id. at 20-24.
      109
          Doc. 71 at 14-15; see K.E. Dep. 13:13-16:3.
      110
          See Doc. 39 at 17.
                                            19
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        20 of 24.
                                                               Page
                                                                  PageID
                                                                    20 of 24
                                                                          #: 195



safety.111 Continued abuse was a foreseeable outcome,112 and improperly pressuring

a student to recant, if true, certainly shocks the conscience.113 Drawing all

inferences in favor of K.E., a jury could reasonably find that Humphreys took this

affirmative action as a direct result of the District’s failure to train employees on

handling sexual abuse allegations discussed supra. Humphreys contradicts K.E.’s

account, creating an impassable dispute of material fact.114 Hence, the court will

deny the District’s motion for summary judgment on Count II.

                           ii.    Lincoln

      We again reach a different conclusion regarding Lincoln. The record does

not evince that Lincoln engaged in an “affirmative act” that put K.E. at risk. As

noted supra, no staff at Lincoln discouraged K.E. from reporting.115 Any failure on

Lincoln’s part to follow up with the District concerning K.E.’s allegations is not an

affirmative act.116 K.E. cannot prove the fourth element required for the state-

created danger theory of liability. The court will grant Lincoln summary judgment

on Count II.

               2.   Title IX Claim

      Title IX proscribes discrimination, exclusion, or denial of benefits on the

basis of sex in educational institutions or programs which receive federal funding.117




      111
          See K.E. Dep. 13:8-16:3, 74:6-77:20.
      112
          See Rivas, 365 F.3d at 194-95.
      113
          See Sanford, 456 F.3d at 309-11.
      114
          Humphreys Dep. 23:10-24:25; see also FED. R. CIV. P. 56(a).
      115
          See K.E. Dep. 28:14-29:21, 140:4-144:23.
      116
          See Bright, 443 F.3d at 282.
      117
          20 U.S.C. § 1681.
                                           20
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        21 of 24.
                                                               Page
                                                                  PageID
                                                                    21 of 24
                                                                          #: 196



The Supreme Court has recognized an implied private right of action thereunder, 118

as well as a monetary damage remedy in such private actions.119 To succeed on a

Title IX sexual harassment claim, a plaintiff student must show: (1) quid pro quo

sexual harassment, or a sexually hostile educational environment; (2) actual notice

to an “appropriate person” who has the authority to institute corrective measures;

and (3) a response to the harassment that amounts to deliberate indifference.120

       Under Title IX, an appropriate person “is, at a minimum an official of the

recipient entity with authority to take corrective action to end the

discrimination.”121 A school principal will ordinarily be an appropriate person for

purposes of Title IX notice.122 However, any official with “authority to supervise a

teacher and to investigate a complaint of misconduct” may qualify, even if he or she

is not permitted to terminate or suspend employees.123 The job responsibilities of

each purported appropriate person must be evaluated during the period relevant to

the claim.124

       An appropriate person must have actual knowledge of the misconduct and

fail to respond.125 Knowledge of the mere possibility of harassment is insufficient,


       118
           See Cannon v. Univ. of Chi., 441 U.S. 677 (1979).
       119
           See Franklin v. Gwinnett Cty. Pub. Sch., 503 U.S. 60, 75-76 (1992).
       120
           Bennett v. Pa. Hosp. Sch. of Nurse Anesthesia, No. 01-CV-4098, 2002 WL
32341792, at *3 (E.D. Pa. Oct. 29, 2002) (citing Gebser v. Lago Vista Indep. Sch. Dist.,
524 U.S. 274, 291-92 (1998)); see Bostic v. Smyrna Sch. Dist., 418 F.3d 355, 359 (3d
Cir. 2005).
       121
           Gebser, 524 U.S. at 290.
       122
           See Warren ex rel. Good v. Reading Sch. Dist., 278 F.3d 163, 171 (3d Cir.
2002).
       123
           Id. at 173.
       124
           See id. at 170, 172-73.
       125
           See Bostic, 418 F.3d at 362; Warren, 278 F.3d at 173-74.
                                            21
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        22 of 24.
                                                               Page
                                                                  PageID
                                                                    22 of 24
                                                                          #: 197



but an appropriate person need not be absolutely certain that harassment has

occurred in order to satisfy the knowledge requirement.126 Actual knowledge exists

if the school was aware of underlying facts that indicated “sufficiently substantial

danger to students.”127

      An official decision not to remedy any type of discrimination demonstrates

deliberate indifference.128 A clearly unreasonable response to actual notice of

harassment also amounts to deliberate indifference.129

                           a.     The District

      The District contends that no “appropriate person” had “actual knowledge”

of K.E.’s exigent circumstances.130 The District notes that a guidance counselor is

not an “appropriate person” under Title IX.131 The District also avers that K.E.

cannot prove deliberate indifference as the District lacked knowledge of her

circumstances.132

      Humphreys’ testimony gainsays these averments. She testified that she

related K.E.’s allegations to the District’s middle school principal.133 St. Clair also

testified that she related K.E.’s charges to the District’s high school principal.134


      126
           See Dawn L. v. Greater Johnstown Sch. Dist., 586 F. Supp. 2d 332, 367
(W.D. Pa. 2008) (citing Bostic, 418 F.3d at 360).
       127
           Bostic, 418 F.3d at 361 (quoting 3C FED. JURY PRAC. & INSTR. § 177.36 (5th
ed. 2001)).
       128
           Id. at 360.
       129
           Chancellor v. Pottsgrove Sch. Dist., 501 F. Supp. 2d 695, 708 (E.D. Pa.
2007).
       130
           Doc. 62 at 25-26.
       131
           Id. at 25 n.12.
       132
           Id. at 26-27.
       133
           Humphreys Dep. 25:22-25.
       134
           St. Clair Dep. 34:11-36:23.
                                            22
   Case:
      Case
         5:18-cv-01969-JRA
            1:15-cv-01634-CCC
                           Doc Document
                               #: 21-1 Filed:
                                          92 11/26/18
                                              Filed 09/29/17
                                                        23 of 24.
                                                               Page
                                                                  PageID
                                                                    23 of 24
                                                                          #: 198



Documentary evidence demonstrates that Nilsen, the District’s superintendent,

likewise received notice of K.E.’s report.135 Two principals and a superintendent

are clearly “appropriate” people for purposes of Title IX, as all had supervisory

authority over Puterbaugh.136 K.E.’s allegations signaled that Puterbaugh was a

substantial danger to students.137 K.E. submits that the principals and Nilsen failed

to take any action in response to knowledge of Puterbaugh’s abusive conduct.138 A

jury could find on this record that the District’s answer to K.E.’s reports—to do

nothing—was “clearly unreasonable.”139 Viewed in the light most favorable to K.E.,

the probata fits squarely into the elements necessary for a Title IX claim. The court

will deny the District’s motion for summary judgment on Count III.

                            b.     Lincoln

         Lincoln argues that it cannot be held liable under Title IX because no

“appropriate person” at Lincoln maintained supervisory authority over

Puterbaugh.140 K.E. does not respond to this argument in her briefing.141 Hence,

K.E. has effectively waived any objection to Lincoln’s argument that no

“appropriate person” existed at Lincoln.142 Even if K.E. had not waived her

opposition, the court would nevertheless agree with Lincoln. Title IX assumes the

existence of an “appropriate person” with supervisory authority over the employee

         135
             Doc. 81 at 2.
         136
             See Warren, 278 F.3d at 171, 173.
         137
             K.E. Dep. 7:9-9:9, 11:11-13:5, 28:14-29:21; see Bostic, 418 F.3d at 361.
         138
             Doc. 71 at 18-19.
         139
             Chancellor, 501 F. Supp. 2d at 708-09.
         140
             Doc. 66 at 19.
         141
             Doc. 73 at 13-15.
         142
             See D’Angio v. Borough of Nescopeck, 34 F. Supp. 2d 256, 265 (M.D. Pa.
1999).
                                             23
      Case:
         Case
            5:18-cv-01969-JRA
               1:15-cv-01634-CCC
                              Doc Document
                                  #: 21-1 Filed:
                                             92 11/26/18
                                                 Filed 09/29/17
                                                           24 of 24.
                                                                  Page
                                                                     PageID
                                                                       24 of 24
                                                                             #: 199



against whom allegations have been levied.143 Puterbaugh was never affiliated with

Lincoln, only the District.144 K.E.’s Title IX claim against Lincoln necessarily fails.

The court will grant Lincoln summary judgment on Count III.

IV.      Conclusion

         The court will deny the District’s motion145 for summary judgment and will

grant Lincoln’s motion146 for summary judgment. An appropriate order shall issue.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner, Chief Judge
                                          United States District Court
                                          Middle District of Pennsylvania



Dated:         September 29, 2017




         143
             See Warren, 278 F.3d at 171-73.
         144
             Doc. 65 ¶¶ 3-5; Doc. 72 ¶¶ 3-5.
         145
             Doc. 61.
         146
             Doc. 64.
